Citation Nr: 0912978	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-21 154	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for cardiovascular 
disease (status post myocardial infarction, coronary artery 
bypass graft times three and aortic valve replacement), to 
include as secondary to the service-connected diabetes 
mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the right lower extremity, to include as 
secondary to the service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the left lower extremity, to include as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1967 to June 
1973, including one tour in Vietnam.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that, in part, denied the appellant's 
hypertension, cardiovascular and bilateral peripheral 
vascular disease (PVD) secondary service connection claims.

The appellant thereafter appealed those denials to the Board, 
and in February 2007, the Board denied the hypertension and 
cardiac disease claims and remanded the PVD claims.  The 
appellant appealed the Board's decision on the hypertension 
and cardiac disease claims to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a July 2008 
Joint Motion for Remand, the Court vacated the Board's 
decision and remanded the case in July 2008.  In September 
2008, the Board remanded the case to the RO for further 
development of the evidence.  The case has now been returned 
to the Board for appellate review.

The cardiovascular disease and PVD secondary service 
connection issues are addressed in the REMAND portion of the 
decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was 
granted by the RO in a November 2002 rating decision.

2.  Giving the appellant the benefit of the doubt, it is at 
least as likely as not that his hypertension has been 
permanently made worse by his service-connected diabetes 
mellitus, type II. 

CONCLUSION OF LAW

Resolving doubt in the appellant's favor, his hypertension 
has been aggravated by the service-connected diabetes 
mellitus, type II.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, the Board is granting in full the benefit 
sought on appeal as to the issue of secondary service 
connection for hypertension.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

Review of the medical evidence of record reveals that the 
appellant was initially diagnosed with diabetes mellitus in 
1985.  Service connection was granted for that condition in a 
rating decision issued in November 2002.  

The appellant contends that his diagnosed hypertension is 
causally related to his service-connected diabetes mellitus.  
The appellant does not claim for the purposes of this appeal 
and the record does not show evidence of any hypertension 
during his active military service.

The appellant underwent a VA medical examination in December 
2002.  The examiner noted that the appellant was taking 
medication for control of his blood pressure.  After 
examining the appellant, the examiner rendered a diagnosis of 
hypertension and opined that the appellant had several risk 
factors for cardiac disease.  The examiner also said that he 
was unable to objectively link the appellant's hypertension 
to his diabetes.

The appellant underwent another VA medical examination in 
November 2008; the examiner reviewed the claims file.  The 
examiner indicated that the appellant had been diagnosed with 
essential hypertension in 2002.  After examining the 
appellant, the examiner rendered a diagnosis of essential 
hypertension.  The examiner noted the appellant's past 
smoking history and his current obesity.  The examiner stated 
that there was no objective evidence to link the appellant's 
hypertension to his active service directly or by way of 
aggravation, as the condition was diagnosed many years after 
the appellant's separation from service.  The examiner also 
opined that there was no objective evidence to link the 
appellant's hypertension to his diabetes directly.  However, 
the examiner did state that, when the chronology of the 
appellant's health events was taken into consideration, it 
was at least as likely as not that the appellant's 
hypertension had been aggravated by the service-connected 
diabetes mellitus.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There is no medical 
opinion of record that indicates the appellant's hypertension 
has not been worsened by the service-connected diabetes.  
There is a competent medical opinion of record that indicates 
the appellant's hypertension has been permanently worsened by 
the service-connected diabetes mellitus.

Therefore, giving the appellant the benefit of reasonable 
doubt, the Board finds that consideration of the evidence of 
record supports the conclusion that the appellant's diabetes 
mellitus disability has proximately resulted in some 
worsening of his hypertension.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Pursuant to law, therefore, to the extent 
there is aggravation, service connection is in order.  
Consequently, the appellant is entitled to service connection 
for the amount of hypertension exacerbation attributable to 
the diabetes.


ORDER

Entitlement to service connection for the aggravation of 
hypertension by the appellant's service-connected diabetes 
mellitus is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the medical evidence of record reveals that the 
appellant is currently diagnosed with coronary artery 
disease, status post myocardial infarction, three-vessel 
bypass surgery and aortic valve replacement, as well as 
bilateral PVD.  The appellant is also service-connected for 
diabetes mellitus, and, as a result of the decision above, 
hypertension.

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  The Board 
remands of February 2007, and September 2008 instructed the 
AMC/RO to obtain a medical opinion that considered the 
question of whether the service-connected Type II diabetes 
aggravates the appellant's PVD or cardiac disease.  The 
medical opinions rendered in June 2007 and November 2008, 
failed to respond to the questions regarding aggravation.  
The June 2007 examiner indicated that further inquiry should 
be addressed by a cardiologist.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Post-remand, the AMC/RO 
failed to obtain the medical opinions requested in the 
February 2007 and September 2008 Board remands on the 
questions of whether the appellant's service-connected 
diabetes mellitus disability had aggravated his PVD or his 
cardiac disease.  While the AMC/RO did take steps to have the 
appellant examined, no follow-up action was taken to obtain a 
medical opinion that addressed all of the questions raised by 
the Board in the remands issued in February 2007, and 
September 2008.  

The Court further held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Thus the case must 
be remanded so that the appropriate medical opinions are 
obtained.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  All VA inpatient and outpatient 
records relating to treatment of the 
appellant's diabetes, hypertension, 
cardiovascular disease and PVD since 2001 
not already of record should be 
identified and obtained and associated 
with the claims file.

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his diabetes, 
hypertension, cardiovascular disease and 
PVD since 2001, and secure all available 
relevant reports not already of record 
from those sources.  

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given an 
opportunity to secure the records.

4.  After the AMC/RO completes any 
additional notification and/or 
development action deemed warranted by 
the record, the claims file should be 
given to an appropriate specialist (such 
as a cardiologist or cardiovascular 
surgeon) for review in light of the 
questions of etiology presented in this 
case.  The reviewer should construct a 
detailed written history of the nature 
and extent of the appellant's 
cardiovascular pathology, including a 
discussion of the epidemiology and 
symptomatology of the appellant's 
coronary artery disease, aortic valve 
replacement and PVD.  The cardiovascular 
specialist is to determine the onset, 
nature, clinical significance and 
severity of any documented cardiac 
disorder and PVD.  

It is requested that the reviewing 
physician determine whether any of 
documented disorders of the cardiac and 
vascular systems, including PVD, coronary 
artery disease and the diseased aortic 
valve, are etiologically related to the 
appellant's service-connected 
disabilities.  Based on the findings of 
the review of the medical evidence in the 
claims file, the reviewer should express 
her/his opinions concerning the questions 
below.  If the information sought cannot 
be determined or is not ascertainable, 
the reviewer should so state and explain 
why the question posed cannot be 
answered.  If it is determined that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

Specifically, the reviewer must address 
the questions of:

        (a) whether, based on what is 
medically known about causes or possible 
causes of cardiac and vascular pathology, 
including PVD and coronary artery 
disease, any cardiac or vascular 
pathology, including PVD and 
arteriosclerotic cardiovascular disease 
(ASCVD), was caused by the appellant's 
diabetes mellitus and/or hypertension 
(HTN) as opposed to some other factor or 
factors.  
	(b) whether diabetes mellitus or HTN 
aggravated, contributed to, or 
accelerated any existing cardiac or 
vascular pathology, including PVD or 
ASCVD.  
	(c) if the appellant's diabetes 
mellitus or HTN aggravated, contributed 
to, or accelerated any cardiac or 
vascular pathology, including PVD or 
ASCVD, to what extent, stated in terms of 
a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

A rationale must be provided for all 
opinions expressed with reference to the 
medical literature as appropriate.

5.  Upon receipt of the report from the 
reviewing VA physician, the RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

6.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the Court's holding 
in Allen v. Brown, 7 Vet. App. 439 
(1995).

7.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


